Community Code on Visas (debate)
The next item is the report by Henrik Lax, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing a Community Code on Visas - C6-0254/2006 -.
rapporteur. - (SV) Mr President, the Community Code on Visas seeks to harmonise and clarify the visa procedure throughout the Schengen area. Everyone applying for a visa should be treated equally, irrespective of the Schengen consulate he or she turns to. Good administrative practice and a dignified reception should be guaranteed and the entry of genuine travellers should be facilitated.
Rules concerning the introduction of the requirement for holders of visas to give their fingerprints and the option of relocating the reception and processing of visa applicants were already approved on a previous occasion in a separate report tabled by Baroness Ludford. These rules have been included in the Community Code as an integral part of this Code.
Thank you, Sarah, for your close cooperation.
(SV) This proposed regulation should be established by means of the codecision procedure between Parliament and the Council. After work that has taken nearly three years and that has required intensive negotiations with the Council, I am pleased, as rapporteur, to now be able to table a compromise proposal, which the Council has approved and which I hope will win the approval of Parliament.
I would like to say a special thank you to the shadow rapporteurs Mrs Klamt, Mr Cashman, Mrs Ždanoka and Mrs Kaufmann for their very constructive cooperation and strong support in the negotiations. Without the support of a unanimous committee, Parliament would not have achieved such a good result in the negotiations. I would also like to extend my thanks to the Commission, which tabled a sound initial proposal that was gratifying to develop further. My thanks also go to the French and Czech Presidencies, both of which demonstrated the will to recognise the problems that Parliament wished to address and the ability to meet Parliament half way.
With the Commission's proposal as a starting point, all of the compromises represented improvements on the current situation and it proved possible to resolve the most difficult issues with the French Presidency even before Christmas. Of course, the whole preparation and negotiation process would never have succeeded without the splendid work carried out by my own able staff and that of my colleagues, the committee secretariat and the officials from the political groups. I would like to extend a particularly warm thank you to them.
The three most important results that we have achieved are: firstly, that a multiple-entry visa not only can, but must, be issued when certain agreed criteria are met; secondly, that the Member States have undertaken to enter into an agreement to represent each other, so that no one applying for a visa need make disproportionately difficult journeys in order to reach a competent Schengen consulate; and, thirdly, that a common website is to be set up to provide a unified picture of the Schengen area and to provide information regarding the rules applying to the granting of visas.
The fact that the visa fee could not be reduced from EUR 60 to EUR 35 is disappointing. However, this disappointment is assuaged by the fact, for example, that children under the age of six and persons under the age of 25 representing organisations in seminars, sports activities or cultural events will receive their visa free of charge.
I would like to finish by saying that this reform introduces two instruments that will be very important factors in the uniform application of the Schengen rules actually becoming a reality, namely the visa information system, which is a database covering all of the Schengen countries and which will provide the consulates with information in real time on who has applied for a visa, who has been granted a visa, who has had his or her application for a visa rejected and which visas have been withdrawn, and renewed local institutional cooperation between the Schengen consulates in different countries.
Mr President, the Commission welcomes the considerable efforts made by Parliament and also, to some extent, by the Council. These efforts should enable us to reach an agreement at first reading. Given the consensus confirmed by the Committee on Civil Liberties, Justice and Home Affairs in mid-March and COREPER a few days before, I think that this agreement has now been definitively reached.
Although the text is not perfect and does not meet with all of our initial ambitions, the Commission unreservedly supports the compromise. We need to acknowledge and commend the efforts made by the European Parliament to reach an agreement on this proposal at first reading and before the end of the current legislature.
This regulation will make the rules on issuing visas clearer, not only for applicants but also for the Member States. These rules will also be applied in a more harmonised way.
The Commission is pleased that the obligation to give reasons for decisions to refuse visas and grant the right of appeal to refused applicants has remained practically unchanged from the text of the initial proposal, thanks to the support of the European Parliament.
These procedural guarantees will prevent decisions to refuse visas from being seen as arbitrary. If this agreement were called into question, we would have to continue to live with the deficiencies, such as the inconsistencies in the current rules, to the great dissatisfaction of everyone.
I would like to express my satisfaction with the compromise that has been negotiated, which is going to remedy the deficiencies and inconsistencies of the current rules. I would of course like to thank Mr Henrik Lax and Parliament. I am convinced that this new code on visas will greatly benefit those who are travelling in good faith.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the adoption of the Community Code on Visas will mean that, in future, Schengen visas - visas for stays of up to three months - will be issued according to established uniform criteria in the Schengen area. This step is urgently needed in a European Union with open borders. At the same time, Member States' responsibility for processing visa applications is clarified. As a rule, applicants must contact the Member State in which their main destination is located. My group welcomes the fact that the requirement and the procedure for issuing entry visas will speed up entry for large numbers of people. This way, business travellers entering the EU will be treated fairly and, moreover, holidaymakers from all round the world - by far the largest group of travellers to the EU - will benefit.
Thus we have not only made it possible to process visa applications quickly but also ensured that security screening prevents abuses. With its balance between security and facilitating entry, the Visa Information System affords Member States instant, direct access to all the relevant data in connection with the issuing of visas. Thus the examination of applications is being simplified while, at the same time, the issuing of visas will provide greater security in future thanks to the use of biometric identifiers; that is, photograph and fingerprints. The compromise struck between rapporteur Mr Lax and the Council takes account of Parliament's original position and also has the support of the broad majority of my group.
I should like to take this opportunity to reiterate my sincere thanks to Mr Lax for his commitment and his excellent cooperation over the last three years on this very complex dossier, which puts European visa policy on a new footing.
on behalf of the PSE Group. - Mr President, I would like to thank Mr Lax for the exceptional work that he has undertaken. I am pleased to say that, on behalf of the Socialist Group, we will be supporting his report in its entirety. We are also pleased that we have achieved most of our objectives.
I am also pleased that, working with you, Henrik, you have shown the imagination that is absolutely necessary for a brilliant legislator, which is to put yourself in the position of the person seeking to use the service. That is the way you have approached this in its entirety. It is why you looked at the one-stop shop, the Internet, the multi-entry visas and the reduction on visas for people under 25 - I only wish I could avail myself of that privilege - and approached it by asking how we can make this work for the citizen. This is a brilliant example for the rest of the House. We often approach things by putting forward amendments, which may improve the text and may have coherence, but does it serve the citizen? That has always been your approach.
I am pleased to say that we have the multiple-entry visas. We also have the whole issue of appeal. I worked with - to name a member of the DG - Jan on this very important principle, namely that, if you are refused a visa, or you are refused entry into the Schengen area, your appeal may not be suspensive, but the authority that refuses must make itself accountable.
I wish to thank the rapporteur once again, and to thank the Commission for making sure that we have that principle enshrined here. I have nothing more to say other than to thank my staff and to thank your staff - and particularly Renaud, who is in the public gallery. Without our staff, we could never do the job that we do so well. It has been a brilliant three-year love affair and, like most short-term love affairs, I am pleased to see it coming to an end.
on behalf of the ALDE Group. - Mr President, my regulation on biometric visas is now being incorporated in this new visa code, so I feel I have a little bit of ownership of it. It will work with the Visa Information System, for which I was the rapporteur.
The whole result not only improves the security of visas, but, as others have said, also convenience for visa applicants. That was Mr Cashman's aim for the Borders Code. So I feel that MEPs have delivered on those two aims.
I hope that biometrics improving the reliability of the link between the applicant and the document will mean that fewer people get turned away unjustifiably. Mr Lax has worked strongly, as Mr Cashman said, on improving service for applicants, and thus the image of the EU. Ninety-nine point nine per cent of people who want to come to the EU want to do so for trade, travel and tourism, and we want them to, as it is good for business, but, if they get a poor service and are handled badly, then they will not feel warmly about the EU.
Mr Lax has done a great job.
on behalf of the Verts/ALE Group. - Mr President, we are grateful to Mr Lax for his best efforts to achieve a compromise in such an ambitious project.
The Greens/EFA Group still believes that the amendment suggested by Parliament would be the best solution. For example, there could be - and there will be - practical problems while dealing with the main destination, instead of our proposal to provide free choice when applying for visas.
The Council has agreed to the obligation of the Member States to cooperate only. Unfortunately, the visa fee will be EUR 60 instead of the EUR 35 suggested by Parliament. Hopefully there are a number of waivers and reductions for children, students and active youth.
Although it was not possible to achieve a compromise on issuance of multiple-entry visas by default, at least we have now an obligation to issue such visas in certain cases.
The right to appeal against a negative decision is also a big step forward. Now, in many Member States, such a right does not exist. As a human rights activist in my previous life I especially thank Mr Lax for this provision.
Of course, for my group, incorporation in the report on visas of the report on biometrics looked like a fly in the ointment. We are against such a wide introduction of biometrics.
Still, we see some improvements in the visa policy, and therefore we will support this report.
on behalf of the GUE/NGL Group. - (DE) Mr President, I should like to start by offering my sincere thanks to our rapporteur, Mr Lax, for his work. From the outset, he worked very closely with all the shadow rapporteurs and, thanks to his commitment, undoubtedly obtained the best possible result from the Council.
The Community Code on Visas is necessary to render more uniform the processing of short-stay Schengen visas and, above all, to improve visa-issuing service and thus the perception of the European Union in third countries. Following more than three years' work on the Community Code on Visas and complicated negotiations with the Council, it has finally proved possible to reach a compromise. Although, unfortunately, some of Parliament's demands could not be pushed through, the Community Code on Visas still contains numerous improvements, for example with regard to cooperation between Member States. Above all, it makes things easier for applicants, providing them with more legal certainty and creating transparency.
It is particularly important that any rejection of a visa application must be justified in future, and that all applicants will have the right to appeal against the rejection of their application. Regrettably, however, the visa fee is unchanged at EUR 60. Even if, in future, a larger number of people are exempted from the visa fee, this EUR 60 fee is likely to be unaffordable for a significant number of third-country nationals and thus, unfortunately, to mean that people are unable to travel to the European Union.
Finally, I should like to reiterate my thanks to the rapporteur and all my fellow Members for their excellent cooperation over the last few years and to congratulate Mr Lax on his report.
(RO) The Community Code on Visas incorporates the procedures and conditions for issuing Schengen visas to Member States and harmonises the existing provisions concerning decisions to refuse, extend or annul these visas.
It is important that Member States which do not have their own consulate in a third country are represented by another Member State which has diplomatic or consular representation in the relevant third country. The code must take into account bilateral agreements signed by the Community, especially with countries involved in the European Union's neighbourhood and partnership policy in order to facilitate the processing of visa applications and apply simplified procedures.
I believe that the right of Member States to cooperate with commercial intermediaries will not be of any great help in simplifying the procedures for handling visa applications. The reason for this is that according to the code, visa applicants must present themselves in person when they submit their first application so that their biometric data can be registered. There is also the possibility that any visa applicant can be called for an interview when considering granting a Schengen visa.
The purpose of the Schengen visa code is for the European Union to present a united external front, to treat visa applicants equally and set out clear exemption criteria and rules for a number of third countries. In this context, I think that it is appropriate for me to remind you that the European Union must do its utmost to ensure that its Member States are treated equally by third countries which apply visa exemptions only for certain Member States. We simply cannot have two classes of European citizens when they want to travel, for instance, to Australia or the United States.
Mr President, I would like to respond to Mr Marinescu that I am of course working to secure reciprocity from third countries, and that my recent trip to Washington was partly related to this issue.
As for the rest, I am very happy because I believe that Mr Lax has done a very good job and that he has been rewarded with very broad approval. I would like to add that obviously we also have a strategy aimed at facilitating the obtaining of visas with a number of countries, and I am placing a great deal of hope in the development of this strategy in order to facilitate the granting of visas as far as possible, in particular to young people from third countries, because I think that we have every interest in facilitating the entry of young people into Europe.
Thank you for this good approach, which has enabled us to conclude this text and thus to bring a new quality to visa policy that will be very much appreciated.
The debate is closed.
The vote will take place on Thursday, 2 April 2009.